DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021, has been entered. 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title. 

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) rejections of claims 15, 18, and 21 are withdrawn in view of applicants’ claim amendments. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 15, 18, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0000415 to D’Evelyn, et al. (hereinafter “D’Evelyn”) in view of U.S. Patent Appl. Publ. No. 2016/0186361 to Koukitu, et al. (“Koukitu”).  
Regarding claim 15, D’Evelyn teaches a crystal substrate which is a substrate comprising a single crystal of group III nitride (see, e.g., the Abstract, Figs. 1-10, and entire reference, including specifically Fig. 1a and ¶¶[0017]-[0023] which teach a single crystal GaN substrate (101)), having
a diameter (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach a GaN single crystal (101) having a diameter of 150 mm (5.9 inches) or more), and
in which c-plane of the single crystal is curved in a concave spherical shape toward inside of the substrate, when a main surface of the substrate is viewed from +c side with a radius of curvature of 15 m or more (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the nitride single crystal (101) has a radius of curvature of greater than 100 meters on the Ga-polar (0001) plane), 
the c-plane of the single crystal has a constant radius of curvature in a region of 80% or more of an area of the main surface viewed in plan view (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which necessarily includes or, alternatively, would be 
D’Evelyn does not explicitly teach that the substrate consists of a single domain.  However, in Figs. 1 & 6 and ¶¶[0040]-[0066] as well as elsewhere throughout the entire reference Koukitu teaches an analogous embodiment of a GaN(0001) single crystal substrate (101) and a homoepitaxial GaN layer (100) grown thereupon.  In Fig. 6, ¶[0012], ¶[0046], and ¶¶[0064]-[0066] Koukitu specifically teaches that GaN single crystal substrates having a diameter of 4 inches or larger and a radius of curvature of 300 m or more can be obtained by, for example, performing homoepitaxial growth in the -c direction since the diameter of the GaN crystal increases with increasing thickness.  Thus, a person of ordinary skill in the art would look to the teachings of Koukitu and would readily recognize that GaN single crystal substrates which consist of a single domain and a radius of curvature of 15 m or more may be produced by performing GaN homoepitaxial growth on one of the single domain GaN seed crystals (101) utilized in D’Evelyn with the motivation for doing so being to produce a higher quality and larger sized GaN single crystal comprised of a single domain for the production of electronic and optoelectronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 18, D’Evelyn teaches that both a radius of curvature of the c-plane of the single crystal in a-axis direction and a radius of curvature of the c-plane of the single crystal in m-axis direction are 15 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters).
Regarding claim 21, D’Evelyn teaches that a ratio of a largest dislocation density to a smallest dislocation density in the main surface is 100 times or less (see, e.g., Fig. 1a and ¶[0018] which teach that the nitride crystal (101) has regions of high and low threading dislocation densities with values of, for example, 106 cm-2 and 104 cm-2, respectively, which yields a ratio of 106/104 = 100; see also Fig. 1a and ¶[0046] of Koukitu which teach that a dislocation density of 105 cm-2 may be obtained which necessarily means that a ratio of a largest to a smallest dislocation density is substantially zero since the dislocations are uniformly dispersed across the surface of the crystal).  
Regarding claim 23, D’Evelyn does not explicitly teach that a radius of curvature of the c-plane of the single crystal in a-axis direction is different from a radius of curvature 
Regarding claim 24, D’Evelyn teaches that each of the radius of curvature of the c-plane of the single crystal in a-axis direction and the radius of curvature of the c-plane of the single crystal in m-axis direction is 25 m or more (see specifically Fig. 1a and ¶[00017] which teach that the radius of curvature of the nitride crystal (101) is greater than 100 meters in up to three independent or orthogonal directions which would necessarily include or, alternatively, would be reasonably expected to include at least the c-plane, m-plane, and a-plane; see also Figs. 8-10 and ¶¶[0019]-[0021] which teach that the crystal (330) may include a c-plane top surface with laterally grown wings having a- and m-plane facets (three independent and orthogonal directions) which, in conjunction with the teachings of ¶[0017], each necessarily possess or, alternatively, would be reasonably expected to possess a radius of curvature of greater than 100 meters).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Evelyn in view of Koukitu and further in view of U.S. Patent Appl. Publ. No. 2008/0118733 to Yuichi Oshima (“Oshima”).  
Regarding claim 22, D’Evelyn teaches that a largest dislocation density a largest dislocation density in the main surface is 3×106 / cm2 or less (see, e.g., Fig. 1a and ¶¶[0017]-[0023] which teach that the largest dislocation density on the (0001) plane may be greater than about 106 cm-2 which necessarily includes or would be reasonably expected to include a concentration at 106 cm-2 which falls within the claimed range).  Alternatively, even if it is assumed arguendo that D’Evelyn does not teach that a largest dislocation density in the main surface is 3×106 / cm2 or less, producing a Group III nitride crystal with a dislocation density within the claimed range would have been obvious in view of the teachings of Oshima.  In ¶¶[0072]-[0077] and ¶[0092]-[0098] as well as elsewhere throughout the entire reference Oshima teaches a method of growing a Group III-nitride crystal with a radius of curvature of greater than 30 m and a dislocation density of 5×105 cm-2 by hydride vapor phase epitaxy (HVPE).  As explained by Oshima, the dislocation density is known to decrease with increasing thickness during HVPE growth.  Thus, in view of the teachings of Oshima an ordinary artisan would readily recognize that the largest dislocation density on the surface of the Group III nitride substrate of D’Evelyn may be reduced to below 106 cm-2 via HVPE growth and would be motivated to do so in order to produce a higher quality Group III-nitride crystal for the growth of electronic and/or optoelectronic devices thereupon.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Response to Arguments
Applicants’ arguments filed May 12, 2021, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2016/0186361 to Koukitu, et al. has been introduced to teach the newly added claim limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714